Title: From George Washington to Landon Carter, 27 March 1776
From: Washington, George
To: Carter, Landon



Dear Sir,
Cambridge 27th March 1776.

I have been honourd with your favour of the 20th Ulto and although I might Intrench myself behind the parade of great business with as much propriety as most Men yet I shall neither avail myself of it nor be Debarrd the pleasure of making this address in testimony of your kind remembrance & the favourable Sentiments you are pleas’d to express of me.
To give you a detail of my distresses on Acct of Powder, Arms, and other Articles of almost equal Importance in the Military arrangement would afford little amusemt to you—less profit to me—I shall therefore pass these over & inform you that having received a small supply of Powder—very inadequate to our wants—I resolved to take possession of Dorchester point laying East of Boston—looking directly into—& commanding, absolutely the Enemy’s Lines on the Neck (Boston)—To effect this, which I knew would force the Enemy to an Ingagement or to an Evacuation of the Town it was necessary in

the first Instance to possess two heights (those mentioned in General Burgoynes Letter to Lord Stanley in his Acct of the Battle of Bunkers Hill) which had the Intire command of this point—The ground being Froze upwards of two Feet deep & as impenetrable as a Rock nothing could be attempted with Earth we were obliged therefore to provide an amazing number of Chandaliers, Fascines &ca for the Work and on the Night of the 4th Instt after a sever and heavy Canonade & Bombardment of the Town for three Nights preceeding in order to divert the Enemy’s attention from our real object we removed the whole under cover of Darkness and took full possession of those heights without the loss of a single Man.
Upon their discovery of it next Morning great preparations were made for attacking us with their whole force but not being ready before the Afternoon and the Weather getting very tempestuous much Blood was Saved, and a very important blow (to one Side or the other) prevented—That this remarkable Interposition of Providence was designed to answer some wise purpose I have no doubt of but as the proposed end of the Manouvre was to draw the Enemy to an Ingagement under disadvantageous circumstances—as a premeditated Plan was laid for this purpose—and seemd to be succeeding to my utmost wish—and as no Men could be better disposed to make the Appeal than ours seemd Upon that occasion I can scarce forbear lamenting the disappointment as we were prepared for them at all points and had a chosen Corps of 4000 Men with Boats ready to push into Boston upon a signal given if the Enemy should have sent out large detachments—However they thinking (as we have since been informed) that we had got too formidably Posted before the Storm abated (for we Workd through the whole of it) to be much hurt by them, and apprehending great annoyance from us resolved upon a precipitate retreat & accordingly Imbarkd in as much hurry, and as much confusion as ever Troops did on the 17th Instt not having got their Transports half fitted & leaving Kings property in Boston to the amount as is supposed of thirty of £40,000 in Provisions, Stores, &ca among which many Pieces of Cannon some Mortars & a number of Shot Shells &ca are left—Their Baggage Waggons Artillery Carts &ca which they had been

Eighteen Months & more preparing were destroyd—thrown into the Docks—and founded drifted on every Shore—In short Dunbars destruction of Stores after Genl Braddocks defeat affords but an imperfect Idea of what was seen here.
The Enemy now lay in Nantasket Road (about 9 Miles below Boston) where & in Kings Road they have been ever since their Imbarkation—How to acct for their stay there I know not—The Inhabitants of Boston thinks it is to arrange the Lading of the Vessels which was thrown in in such disorder as to render it unsafe to trust themselves upon the wide Ocean till the Loads cd be properly adjusted—others think they mean to pass over the Equinoctial Gale before they put to Sea—but it is doubt upon my Mind whether they may not be waiting an oppertunity (now they have got their whole force Collected—no Post to guard—and as I understand a Reinforcement from the West Indies arrived[)] to retrieve the honour of their Arms which seems in the general opinion of People here to have undergone some disgrace.
The Works on Bunkers hill &ca are left standing & very formidable they are—Boston has shared a much better Fate than could possibly have been expected considering the time it was close shut up—the damage being nothing equal to report—We are now in full possession of the Town and are fortifying the harbour to prevent a return if they should Incline to it.
As New York is the most importt object they can have in view on Acct of its commanding Hudsons River leading towards Canada & seperating the Northern & Southern Colonies it appeard necessary for me to take measures for its Security and therefore I detachd Six Regiments instantly to that place & as soon as I see the Coast clear Shall follow immediately with the rest of the Army leaving a few Regiments for the Security of this Government & for executing such Works as are laid out for the defence of Boston & the Harbour.
Your Acquaintance Genl Lee being appointed the Commd of the Forces in the Southern Department, affords you an oppertunity of making your wishes known upon the spot; but I am inclind to think he is already provided with Aid de Camps, indeed I know he is, unless some accident has happend to one of them since he left New York—I must now my good Sir beg the favour of you to present my Compliments to Mr Carter your

Son—your Nieghbours of Mt Airy, & any other enquiring friends & believe me to be Dr Sir Yr Most Obedt Hble Servt

Go: Washington


P.S. Since I began this Letter the Fleet have Saild from Nantasket Road—Six more Regiments I shall March of for New York to morrow—Inclosed is a list of the Enemys Strength by a Victualling return the Saturday before they left Boston.


G.Wn
